 Case 1:19-cv-00286-AJT-JFA Document 1 Filed 03/13/19 Page 1 of 4 PageID# 1



                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

MONICA DRASOVEAN,                                      )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     ) Case No. ________________
                                                       )
VIRGINIA BOARD OF EDUCATION, et al.,                   )
                                                       )
       Defendants.                                     )

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that defendants Prince William County School Board, Steven

Walts, Michelle Roper, and David Cassady, Jr., by counsel, hereby remove this action from the

Circuit Court of Prince William County where the matter is styled Monica Drasovean v. Virginia

Board of Education, et al., Case No. CL19-545, to the United States District Court for the Eastern

District of Virginia, Alexandria Division, pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446. In

support thereof, the defendants state the following:

       1.      On January 22, 2019, the above-referenced case was filed in the Circuit Court of

Prince William County, Virginia.

       2.      The defendants were served with the original Complaint on February 21, 2019, a copy

of the Complaints and original summons are attached hereto as Exhibit A.

       3.      The United States District Court for the Eastern District of Virginia, Alexandria

Division, is the district and division in the Commonwealth of Virginia where the state action is

pending.
 Case 1:19-cv-00286-AJT-JFA Document 1 Filed 03/13/19 Page 2 of 4 PageID# 2



        4.       In her Complaint, the plaintiff alleges failure to protect, failure to provide proper

accommodations and services, and discrimination and in violation of Title II of the Americans with

Disabilities Act, 42 U.S.C. §§ 12131, et seq,; Section 504 of the Rehabilitation Act, 29 U.S.C. §§

794, et seq.; and 42 U.S.C. § 1983.

        5.       The United States District Court for the Eastern District of Virginia, Alexandria

Division, has jurisdiction over the federal law claims made in Counts II and III by virtue of 28

U.S.C. § 1331.

        6.       Pursuant to 28 U.S.C. § 1446(a), “a copy of all process, pleadings, and orders served

upon such defendant” are attached to this Notice, and by reference made a part hereof. Exhibit A.

        7.       This Notice is timely pursuant to 28 U.S.C. § 1446(b)(1) and is filed within thirty

(30) days of the initial service of process in this matter.

        8.       Pursuant to 28 U.S.C. § 1446(a)(2)(A) counsel for these defendants has conferred

with Carrie Nee, Senior Assistant Attorney General, Chief of the Education Section, in the Office

of the Attorney General, Mark Herring, 202 North Ninth Street, Richmond, Virginia, 23219, who

represents the Virginia Board of Education which has not yet been served in the case, and the

Attorney General’s Office does not object to defendants’ removal of this action to the Eastern

District of Virginia, Alexandria Division.

        9.       Written notice of the filing of this Notice of Removal is being promptly given to the

adverse party, by counsel, and to the Clerk of the Circuit Court of Prince William County, Virginia

as required by 28 U.S.C. § 1446(a). See Exhibit B.




                                                   2
 Case 1:19-cv-00286-AJT-JFA Document 1 Filed 03/13/19 Page 3 of 4 PageID# 3



       WHEREFORE, defendants Prince William County School Board, Steven Walts, Michelle

Roper, and David Cassady, Jr., by counsel, hereby request that the United States District Court for

the Eastern District of Virginia, Alexandria Division, assume jurisdiction over this matter and make

such other orders as are necessary and proper to determine this controversy.

                                      Respectfully submitted,

                                      PRINCE WILLIAM COUNTY SCHOOL BOARD
                                      STEVEN WALTS, MICHELLE ROPER, AND
                                      DAVID CASSADY, JR.
                                      By Counsel



           /s/
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
Nicole L. Antolic, VSB No. 93038
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
(703)385-1000 Telephone
(703)385-1555 Facsimile
jjudkins@bmhjlaw.com
Counsel for Defendants Prince William County School Board,
Steven Walts, Michelle Roper, and David Cassady, Jr.




                                                 3
 Case 1:19-cv-00286-AJT-JFA Document 1 Filed 03/13/19 Page 4 of 4 PageID# 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing pleading with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)
and delivered copies via fax and mail to the following:

               Justin M. Reiner, Esquire, VSB No. 72251
               Axelson, Williamowsky, Bender & Fishman, P.C.
               1401 Rockville Pike, Suite 650
               Rockville, MD 20852
               301- 738-7679 (telephone)
               jmr@awbflaw.com
               Counsel for Plaintiff

and emailed and mailed, by first-class mail, postage prepaid, copy of this pleading to:

               Carrie Nee, Senior Assistant Attorney General
               Chief, Education Section
               Office of Mark Herring Attorney General of Virginia
               202 North Ninth Street
               Richmond, Virginia 23219
               Counsel for Defendant Virginia Board of Education
               cnee@oag.state.va.us




                                                  /s/
                                       Julia B. Judkins, VSB No. 22597
                                       BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
                                       9990 Fairfax Boulevard, Suite 400
                                       Fairfax, Virginia 22030
                                       (703) 385-1000 (Telephone)
                                       (703) 385-1555 (Facsimile)
                                       jjudkins@bmhjlaw.com
                                       Counsel for Defendants Prince William County School Board,
                                       Steven Walts, Michelle Roper, and David Cassady, Jr.




                                                  4
